Order filed January 8, 2013




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-12-00636-CV
                                    ____________

           ALANDUS WEAVER AND JOYCE WEAVER, Appellant

                                        V.

             SIGNAD OUTDOOR AND SIGNAD LTD., Appellee


                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-07334

                                     ORDER

      Appellants’ brief was due November 23, 2012. No brief or motion for
extension of time has been filed.

      Unless appellants submits their brief, and a motion reasonably explaining
why the brief was late, to the clerk of this court on or before February 7, 2013,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM